DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. With the directional switches being positioned on the handle with no clear connection to the first and second wrench heads through the pivot member, it is unclear from the specification and the drawings provided how the directional switches can be in communication with the first and second wrench heads.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the plurality of grip pads".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "each grip pad".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of Bullard et al. (US20100288084), hereinafter Bullard.
Regarding claim 1, Cuesta discloses a pivoting head wrench apparatus comprising: a handle (Fig. 3 element 104) having a handle top side (see annotated Fig. 4 below), a handle bottom side (see 
Bullard is also concerned with a double-headed wrench and teaches the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size (Fig. 1A, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to have one wrench head to be a standard metric size and the other wrench head to be a standard SAE size as taught by Bullard because Bullard teaches that this prevents the consumer from having to purchase two different sets of wrenches.

    PNG
    media_image1.png
    747
    304
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    715
    394
    media_image2.png
    Greyscale

Regarding claim 3, Cuesta, as modified by Bullard, discloses the limitations of claim 1, as above, but fails to disclose each of the first wrench head and the second wrench head being an open-end wrench head. However, Bullard teaches each of the first wrench head and the second wrench head being an open-end wrench head (Fig. 1A).  It would have been obvious before the effective filing date of 
Regarding claim 4, Cuesta, as modified by Bullard, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head being a box end wrench head (Cuesta, Fig. 3 elements 110 shows box-end wrench heads).
Regarding claim 5, Cuesta, as modified by Bullard, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head being a ratcheting box end wrench head (Cuesta, Fig. 3 elements 110 shows box-end wrench heads and element 116 is the ratcheting mechanism; 0050).
Regarding claim 10, Cuesta, as modified by Bullard, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head having a first neck portion (see annotated Fig. 3 above) and a second neck portion (see annotated Fig. 3 above) pivotably coupled to the handle first end and the handle second end, respectively (Cuesta, Fig. 2, 0049; the first and second neck portions pivot around elements 122).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of Bullard et al. (US20100288084), hereinafter Bullard, and in further view of Pasbrig (US4084456).
Regarding claim 2, Cuesta, as modified by Bullard, discloses the limitations of claim 1, as above, and further discloses each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top side (Fig. 4 shows the first and second wrench heads in the parallel position). Cuesta, as modified by Bullard, fails to disclose each of the first wrench head and the second wrench head pivoting between a perpendicular position lying perpendicular to the handle top side.
.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of Bullard et al. (US20100288084), hereinafter Bullard, and in further view of Horikawa (US5325744).
Regarding claim 6, Cuesta, as modified by Bullard, discloses the limitations of claim 5, as above, but fails to disclose each of the first wrench head and the second wrench head having a directional switch coupled to the handle top side, the directional switch adjacent the handle first end being in operational communication with the first wrench head and the directional switch adjacent the second wrench head being in operational communication with the second wrench head.
Horikawa is also concerned with a double-headed wrench and teaches each of the first wrench head and the second wrench head having a directional switch (Fig. 2 elements 7, 2:49-52) coupled to the handle top side (Fig. 2; the directional switches (7) are coupled to the handle top side through elements 9 and 9’), the directional switch adjacent the handle first end being in operational communication with the first wrench head (Figs. 1 and 2, claim 4) and the directional switch adjacent the second wrench head being in operational communication with the second wrench head (Figs. 1 and 2, claim 4). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of .
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of Bullard et al. (US20100288084), hereinafter Bullard, and in further view of Chang et al. (US7387052), hereinafter Chang.
Regarding claim 7, Cuesta, as modified by Bullard, discloses the limitations of claim 1, as above, but fails to disclose a plurality of grip pads coupled to the handle.
Chang is also concerned with a double-headed wrench and teaches a plurality of grip pads coupled to the handle (Fig. 8 elements 12). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle as taught by Chang because Chang teaches that the grip pads provide comfort and firmness to the grip.
Regarding claim 8, Cuesta, as modified by Bullard, discloses the limitations of claim 1, as above, but fails to disclose the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end and a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end.
A first embodiment of Chang is also concerned with a double-headed wrench and teaches the plurality of grip pads (Fig. 8 elements 12) including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end (see annotated Fig. 8 below).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle top side 
The first embodiment of Chang fails to teach a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end. However, a second embodiment of Chang is also concerned with a double-headed wrench and teaches the concept of having a grip pad on the top side of the handle as well as on the bottom side of the handle (Fig. 2). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle bottom side on either end of the handle as taught by the second embodiment of Chang because this would further improve the comfort and firmness to the grip.

    PNG
    media_image3.png
    384
    602
    media_image3.png
    Greyscale

Regarding claim 9, Cuesta, as modified by Bullard, discloses the limitations of claim 1, as above, but fails to disclose each grip pad being ellipse-shaped.
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cuesta (US20170190029) in view of  Chang et al. (US7387052), hereinafter Chang, and in further view of Bullard et al. (US20100288084), hereinafter Bullard, and in further view of Pasbrig (US4084456).
Regarding claim 11, Cuesta discloses a pivoting head wrench apparatus comprising: a handle (Fig. 3 element 104) having a handle top side (see annotated Fig. 4 above), a handle bottom side (see annotated Fig. 4 above), a handle first end (see annotated Fig. 3 above), a handle second end (see annotated Fig. 3 above), a handle front edge (see annotated Fig. 3 above), and a handle back edge (see annotated Fig. 3 above); a first wrench head coupled to the handle, the first wrench head (Fig. 3 element 110, see annotated Fig. 3 above) having a first neck portion (see annotated Fig. 3 above) pivotably coupled to the handle first end (Fig. 2, 0049; the first neck portion pivots around element 122); and a second wrench head (Fig. 3 element 110, see annotated Fig. 3 above) coupled to the handle, the second wrench head having a second neck portion (see annotated Fig. 3 above)  pivotably coupled to the handle second end (Fig. 2, 0049; the second neck portion pivots around element 122); each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top 
Cuesta fails to disclose a plurality of grip pads coupled to the handle, the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end and a pair of bottom grip pads coupled 8to the handle bottom side proximal the handle first end and the handle second end, each grip pad being ellipse-shaped.
A first embodiment of Chang is also concerned with a double-headed wrench and teaches a plurality of grip pads (Fig. 8 elements 112) coupled to the handle, the plurality of grip pads including a pair of top grip pads coupled to the handle top side proximal the handle first end and the handle second end (see annotated Fig. 8 above), each grip pad being ellipse-shaped. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to include grip pads coupled to the handle top side on either end of the handle as taught by the first embodiment of Chang because Chang teaches that the grip pads provide comfort and firmness to the grip. It also would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to make the grip pads ellipse-shaped as taught by Chang for aesthetic purposes.
The first embodiment of Chang fails to teach a pair of bottom grip pads coupled to the handle bottom side proximal the handle first end and the handle second end. However, a second embodiment of Chang is also concerned with a double-headed wrench and teaches a 
Cuesta also fails to disclose the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size.
Bullard is also concerned with a double-headed wrench and teaches the first wrench head being sized to a standard metric size and the second wrench head being sized to a standard SAE size (Fig. 1A, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to have one wrench head to be a standard metric size and the other wrench head to be a standard SAE size as taught by Bullard because Bullard teaches that this prevents the consumer from having to purchase two different sets of wrenches.
Cuesta also fails to disclose each of the first wrench head and the second wrench head pivoting between a perpendicular position lying perpendicular to the handle top side.
Pasbrig is also concerned with a pivoting wrench and teaches each of the first wrench head and the second wrench head pivoting between a parallel position lying parallel to the handle top side and a perpendicular position lying perpendicular to the handle top side (Figs. 2 and 3 show the perpendicular position, Abstract). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the pivoting head wrench apparatus of Cuesta to allow the first and second wrench heads to pivot to a perpendicular position, relative to the handle, as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB A HOLIZNA whose telephone number is (571)272-5659. The examiner can normally be reached Monday - Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.H./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723